U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 4, 2011 SWORDFISH FINANCIAL, INC. (Exact Name of Registrant as Specified in Charter) Minnesota 0-7475 41-0831186 (State of organization) (Commission File Number) (IRS Employer Identification No.) 142 Wembley Way Rockwall, Texas, 75032 (Address of principal executive offices including zip code) 972-310-1830 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other The SIC code for Swordfish Financial, Inc. has been changed from 3861 – Photographic Equipment and Sales to 6199 – Finance Services. Item 9.01 Financial Statements and Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWORDFISH FINANICAL,INC. Date: March 4, 2011 By: /s/Randy Moseley Randy Moseley, Chief Financial Officer
